The petitioner, Mrs. E. F. Walrod, filed petition for writ of habeas corpus, alleging that she is illegally restrained of her liberty by Gene Hoyt, Chief of Police of the City of Stillwater, Okla. *Page 407 
This petition is the outgrowth of the facts as alleged in case of Mrs. M. A. Brown, Delbert Williams and E. F. Walrod v. State of Oklahoma, No. A-10313, 78 Okla. Cr. 399, 149 P.2d 509. This petitioner was charged, tried and convicted in the same case as those defendants. She did not make bond, but filed this petition after her conviction.
For the reasons stated in that opinion, the writ of habeas corpus is granted, and it is ordered that petitioner be released from custody.
JONES, P. J., concurs. DOYLE, J., not participating.